Per Curiam.
Appellant filed a notice of appeal with respect to his judgment of conviction and sentence. Due to a malfunctioning of the memory device that held the files from Appellant's jury trial, no stenography notes or audio files of the trial exist. The court below attempted to reconstruct the trial record, but was unable to do so. Thus, Appellant was unable to receive a transcript of his jury trial. The State concedes, and we agree, that Appellant is entitled to a full transcript containing appealable issues. See Hardy v. United States , 375 U.S. 277, 279, 84 S.Ct. 424, 11 L.Ed.2d 331 (1964) ; Ader v. State , 814 So.2d 461, 462 (Fla. 4th DCA 2001) ; Smith v. State , 801 So.2d 198, 199-200 (Fla. 4th DCA 2001). Accordingly, we reverse Appellant's conviction and sentence and remand for a new trial.
Reversed and remanded for new trial.
May, Damoorgian and Klingensmith, JJ., concur.